GOF P-1 02/14 SUPPLEMENT DATED FEBRUARY 1, 2014 TO THE CURRENTLY EFFECTIVE PROSPECTUSES OF THE LISTED FUNDS Franklin California Tax-Free Trust Franklin California Insured Tax-Free Income Fund Franklin California Intermediate-Term Tax-Free Income Fund Franklin California Tax-Exempt Money Fund Franklin Money Fund Effective February 28, 2014, the prospectus is amended as follows: I. For the “Your Account – Investor Services - Check Writing Privileges” section the first paragraph beginning “You may request redemption drafts…” is revised as follows: You may request redemption drafts (checks) free of charge on your account application or, for an existing account, by calling our automated telephone system. Check writing privileges allow you to write checks against your account and are available unless you hold share certificates. Checks presented for payment are instructions to the fund to redeem an equivalent number of shares in your account to cover the amount of the check. This check writing privilege does not create a checking or other bank account relationship with the Fund or any bank. II.
